Exhibit 99 TI reports financial results for 4Q11 and 2011 Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (Jan. 23, 2012) – Texas Instruments Incorporated (TI) (NASDAQ: TXN) today announced fourth-quarter revenue of $3.42 billion, net income of $298 million and earnings per share of 25 cents.EPS includes 16 cents in charges associated with the company’s acquisition of National Semiconductor and 7 cents in charges associated with the closure of two older manufacturing facilities (details below). “Revenue in the fourth quarter was higher than expected across all our major product lines, reinforcing our belief that we’re at the bottom of this downturn.I’m pleased to say that despite the downturn and the lower factory utilization that came with it, cash flowfrom operationswas strong and well above levels as compared with similar points in prior downturns.Our strategic focus on our core businesses and efficient investment in capacity are key to our strong generation of cash,” said Rich Templeton, chairman, president and chief executive officer.“As we move into 2012, we enter the final phase of our planned exit from the baseband market, and thus further tighten our focus on Analog, Embedded Processing and Wireless.” In addition to financial results, TI also announced plans to close two older semiconductor manufacturing facilities in Hiji, Japan, and Houston, Texas, over the course of the next 18 months.Production from these sites will be moved to other more advanced TI facilities.Combined, these factories supported about 4 percent of TI’s revenue in 2011, and each employs about 500 people.The total charge for these closures is estimated at about $215 million, of which $112 million was incurred in the fourth quarter and the remainder will occur over the next seven quarters.Annual savings will be about $100 million once the transition is complete.“These sites have made strong, high-quality contributions over the 30-plus years each has operated,” said Templeton.“They demonstrate the tremendous cash flow potential associated with analog products, where factory lives are literally measured in decades.However, we’re now at the point where each of these sites requires significant upgrades, and it makes financial sense to shift production to larger, more advanced facilities.” 4Q11 financial summary Amounts are in millions of dollars, except per-share amounts. 4Q11 4Q10 vs. 4Q10 3Q11 vs. 3Q11 Revenue $ $ -3
